Citation Nr: 1233879	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  10-11 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for nerve damage of the feet, to include as secondary to paronychia and onychomycosis.

2.  Entitlement to an increased rating for dermatophytosis, paronychia, and onychomycosis, currently rated as 0 percent disabling.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Prem, Counsel



INTRODUCTION

The Veteran served on active duty from March 1943 to January 1946.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in July 2008, a statement of the case was issued in February 2010, and a substantive appeal was received in March 2010.   

The June 2008 rating decision denied the Veteran's application to reopen a claim for service connection for paronychia and onychomycosis.  The RO issued a February 2010 rating decision in which it granted service connection, and included the disabilities as part and parcel of the Veteran's increased claim for dermatophytosis.  The granting of service connection constitutes a full grant of the claim.  Consequently, the claim is not before the Board.   

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  There is no medical diagnosis of current chronic nerve damage of the feet.  

2.  The Veteran's dermatophytosis, paronychia, and onychomycosis of the feet are not shown to cover 5 percent or more of exposed areas or of the entire body; and are not shown to require systemic therapy or immunosuppressive drugs.


CONCLUSIONS OF LAW

1.  Alleged nerve damage of the feet was not incurred in or aggravated by the Veteran's active duty service; nor is it secondary to service connected dermatophytosis, paronychia, and onychomycosis of the feet.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303, 3.310 (2011).

2.  The criteria for an initial compensable rating for dermatophytosis, paronychia, and onychomycosis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.118, Diagnostic Code 7806 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter dated November 2007.

The United States Court of Appeals for Veterans Claims (Court), in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) purported to clarify VA's notice obligations in increased rating claims.  The Court held that a notice letter must inform the Veteran that, to substantiate a claim, he or she must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  The Court also held that where the claimant is rated under a diagnostic code that contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life, the notice letter must provide at least general notice of that requirement.

The Board points out that the U.S. Court of Appeals for the Federal Circuit reversed the Court's holding in Vazquez, to the extent the Court imposed a requirement that VA notify a Veteran of alternative diagnostic codes or potential "daily life" evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Reviewing the November 2007 and March 2008 correspondences in light of the Federal Circuit's decision, the Board finds that the Veteran has received 38 U.S.C.A. § 5103(a)-compliant notice as to his increased rating claim.

The notification complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the Veteran physical examinations in March 2008 and January 2010, obtained medical opinions as to the etiology and severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the appellant has not contended otherwise.  

Factual Background

The Veteran filed his claims in October 2007; and he underwent a VA examination in March 2008.  He reported that he developed jungle rot in 1945; and although the disability improved, he was left with onychomycosis on all his toenails.  He stated that he has had problems with his feet intermittently; but that he has not had any skin problems for many years.  At the time of the examination, he did not have any complaints with regards to his feet.  However, he stated that during the summertime, he has to wear sandals because it is uncomfortable for him to wear socks.  The nature of the discomfort was unclear; the Veteran simply said that his feet feel sore in the summer.  With regards to the onychomycosis, the Veteran has had the toenails on the great and first toe of the right foot removed.  The first toenail never re-grew; the great toenail partially re-grew with continued onychomycosis.  His only complaint was that it is unsightly.  The Veteran reported that he was not on any treatment for his skin disability or toenail disability.  He has never had any UVA or UVB treatment.  

Upon examination, there was no current rash on the Veteran's feet; but both feet had onychomycosis of all the toenails except for the missing right first toenail.  The toenails were yellow and thickened.  There was no tenderness.  Peripheral pulses were normal; and there was no rash.  The affected toenails were less than 1 percent of the total body skin.  There was no edema of the feet, callusing, or abnormal shoe wear.  The Veteran did not wear any corrective shoes or shoe inserts.  He had never been hospitalized for his feet since he was discharged from service.  The disabilities did not affect his daily activities.  The examiner assessed the Veteran with onychomycosis on all the toenails on both the Veteran's feet.  He acknowledged a current diagnosis of dermatophytosis (which he assumed was of the feet); but he did not see any active skin lesions.  

The Veteran underwent another VA examination in January 2010.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported a fungal infection of his feet and toenails since 1946.  He stated that his doctor cleared up the infection in his feet; but that he still has the infection in his nails.  However, he reported no current symptoms, except that the nails are unattractive.  He stated that in the summer, his feet will itch, and sometimes his toenails will catch on his feet.  He reported no treatment in the past year.  Prior to that, he reported treatment with unknown creams.  He also reported nerve damage due to his skin disability.  He reported that his feet are sensitive to the cold.  He admitted that he has never been diagnosed with nerve damage.  He is not sure if his feet are numb; but he stated that they feel tight.  There was no pain, weakness, fatigability, or functional limitations related to his dermatophytosis.

Upon examination, the examiner found that the skin on the Veteran's feet was intact, with no rash or onychomycosis.  There was a surgical absence of the right second toe, and partial surgical excision of the right great toenail (the Veteran reported that the toe nail was removed, and that part of it grew back).  All the other toenails were thickened, with some white toenails.  There was no current paronychia.  The Veteran had a wide-based gait and normal stance.  There were no calluses, abnormal shoe wear, edema, painful motion, tenderness, or pain on manipulation.  The Veteran reported subjective decreased sensation to pinprick that was not localized to his feet.  It also involved his upper and lower extremities and his truck.  The examiner found no motor weakness.  

The examiner assessed the Veteran with onychomycosis of the toenails, and diffuse subjective loss of sensation that does not meet the criteria of a neuropathy as it essentially involves all of the Veteran's body.  The examiner also opined that fungal dermatophytosis of the feet would not be expected to cause any neuropathy or subjective loss of sensation in the body or cold feet.  The examiner opined that these subjective symptoms cannot be attributed to the Veteran's epidemaphytosis of his feet or his onychomycosis.  The examiner opined that the Veteran's diagnoses of dermatophytosis and onychomycosis (jungle rot) are the same disability.  Consequently, the RO granted service connection for onychomycosis and has rated it together with dermatophytosis.     

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

The Veteran has claimed that he suffers from nerve damage to his feet that may be secondary to his service connected dermatophytosis, paronychia, and onychomycosis.  While the Board recognizes that he experienced jungle rot during service, and that he is service connected for dermatophytosis, paronychia, and onychomycosis; the preponderance of the evidence weighs against the service connection claim for nerve damage.  

The Board notes that the Veteran has not been diagnosed with nerve damage.  Moreover, at the Veteran's January 2010 VA examination, he admitted that he had not been diagnosed with nerve damage.  Instead, he reported subjective symptoms of decreased sensation to pinprick.  The examiner noted that these complaints were not limited to the Veteran's feet.  Rather, the Veteran reported the same symptoms in his upper extremities and trunk.  The examiner opined that the Veteran's symptoms do not meet the criteria of neuropathy.  Moreover, she noted that even if the Veteran had neuropathy, it would not be expected to have been due to fungal dermatophytosis.  

The Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. §§ 1131; see also Degmetich v. Brown, 104 F.3d 1328 (1997).  It is well-settled that in order to be considered for service connection, a claimant must first have a disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), it was noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents resulted in disability. See also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

In this case, the Veteran has not been diagnosed with a nerve disability of the feet.  Consequently, service connection for an alleged nerve disability cannot be granted.  Moreover, the Board notes that the only competent medical opinion was against a finding that even the Veteran's subjective symptoms are related to his dermatophytosis, paronychia, and onychomycosis.  

With regards to service connection on a direct basis, the Board once again notes that there is no evidence of a current, chronic nerve disability of the feet.  Moreover, there are no findings attributed to a nerve disability in the service treatment records.  

With no medical evidence of a nerve disability of the feet during service (or currently), and no competent medical opinion linking an alleged nerve disability to service, the preponderance of the evidence weighs against the claim.    

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for nerve damage of the feet, to include as secondary to paronychia and onychomycosis must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Increased Ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  
 
The Veteran's service-connected dermatophytosis, paronychia, and onychomycosis have been rated by the RO under the provisions of Diagnostic Code 7813 (which directs the disabilities to be rated as scars under Diagnostic Codes 7801-7805, or as dermatitis under Diagnostic Code 7806).  

Under Diagnostic Code 7806, regarding dermatitis or eczema, a 10 percent rating requires that at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating requires that 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating requires that more than 40 percent of the entire body or more than percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2011).

Diagnostic 7806 also provides for the disability to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800); or as scars (Diagnostic Code 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  38 C.F.R. § 4.118. 

Diagnostic Code 7800 is inapplicable in that the Veteran's disability is not on his head, face, or neck.

Diagnostic Code 7802 provides ratings for burn scars or scars due to other causes, not of the head, face, or neck, that are superficial and nonlinear.  Scars that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling. Note (1) to Diagnostic Code 7802 provides that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  38 C.F.R. § 4.118. 

Diagnostic Code 7804 provides a 10 percent rating for one or two scars that are unstable or painful.  A 20 percent rating is provided for three or four scars that are unstable or painful.  Note (1) to Diagnostic Code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) for that code provides that if one or more scars are both unstable and painful, 10 percent is added to the evaluation based on the total number of unstable or painful scars.  Note (3) under that provides that scars evaluated under Diagnostic Codes 7800, 7801,7802, or 7805 may also receive an evaluation under Diagnostic Code 7804, when applicable.  38 C.F.R. § 4.118, Diagnostic Code 7804. 

Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars evaluated under DCs 7800, 7801,7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under Diagnostic Code 7800-04 under an appropriate Diagnostic Code.  38 C.F.R. § 4.118, Diagnostic 7805.
   
In the instant case, as there is no evidence of scarring or disfigurement, but evidence of skin irritation, the dermatophytosis, paronychia, and onychomycosis is appropriately rated as dermatitis/eczema (under Diagnostic Code 7806).

Consequently, in order to warrant a compensable disability rating, the Veteran's disability would have to be manifested by a 10 percent rating requires that at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period. 

The VA examination reports do not show that the Veteran's dermatophytosis, paronychia, and onychomycosis covers more than 5 percent of exposed areas or more than 5 percent of the total body.  To the contrary, the dermatophytosis, paronychia, and onychomycosis are confined to the Veteran's feet.  The October 2007 VA examiner determined that this was less than 1 percent of the entire body.  Additionally, although the Veteran reported that he has treated the disability with unknown creams, there is no indication of any systemic therapy with corticosteroids or other immunosuppressive drugs.  Accordingly, a compensable schedular rating is not warranted.

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for a compensable rating for dermatophytosis, paronychia, and onychomycosis must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

The potential application of various provisions of Title 38 of the Code of Federal Regulations have also been considered but the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  However, as discussed above, the evidentiary record in this case persuasively shows that the Veteran's symptoms squarely match the type and degree of the examples set forth under the criteria for the current noncompensable rating.  Consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is not appropriate in such a case where the rating criteria reasonably describe the Veteran's disability level and symptomatology.  See generally Thun v. Peak, 22 Vet.App. 111 (2008).  The Board therefore finds that referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is not warranted in this case.  


ORDER

The appeal is denied.  



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


